—In an action to recover damages for personal injuries, the defendant Marilyn Ur*657raca appeals from an order of the Supreme Court, Queens County (Goldstein, J.), dated May 9, 1997, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
There is a question of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102. Accordingly, the Supreme Court properly denied the appellant’s motion for summary judgment. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.